Citation Nr: 1431819	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-31 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the Veteran's service connected degenerative joint disease of the thoracic and lumbar spine with limitation of motion and stenosis.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, to include a compensable rating earlier than October 24, 2011.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity, to include a compensable rating earlier than October 24, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and June 2013 rating decisions.  Although the Veteran did not formally appeal the 2013 rating decision that assigned separate ratings for lower extremity radiculopathy, it is not prejudicial to him for the Board to consider these ratings for the following reasons.  First, in the course of appealing for a higher rating for his back condition, the Veteran did argue the totality of his symptoms - including complaints of radiating pain - warranted higher ratings.  Second, the Board's action herein is favorable to him.

Although the Veteran's appeal originally included entitlement to service connection for a psychiatric disorder secondary to his back condition, that claim was subsequently granted.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has ever been prescribed bed rest to treat his service connected lower back disability, and to the extent that the Veteran has asserted resorting to non-prescribed bed rest, he has not suggested that he has required 6 weeks or more of bed rest during any 12 month period.

2.  The evidence of record does not show that the Veteran has been diagnosed with unfavorable ankylosis in his spine during the course of his appeal.

3.  The evidence shows mild incomplete paralysis of the right and left sciatic nerves throughout the course of the Veteran's appeal.
 

CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent for the Veteran's service connected degenerative joint disease of the thoracic and lumbar spine with limitation of motion and stenosis have not been met, with the exception of the temporary 100 percent convalescent rating previously assigned from February to May 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013). 

2.  The criteria for a 10 percent rating for radiculopathy of the right lower extremity were met as of the date the Veteran's claim was received, but the criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2013). 

3.  The criteria for a 10 percent rating for radiculopathy of the left lower extremity were met as of the date the Veteran's claim was received, but the criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2007, the Veteran's claim seeking a rating in excess of 20 percent for his service connected back disability was received.   The Veteran's back disability rating, which is rated under 38 C.F.R. § 4.71a, DC 5242, was increased from 20 to 40 percent during the course of his appeal; the Veteran was also provided with a temporary 100 percent convalescent rating from February 23, 2009 through May 2009, and his schedular rating was then returned to 40 percent.  The Veteran was also assigned separate 10 percent ratings for neurologic impairment in both lower extremities as of October 24, 2011 pursuant to 38 C.F.R. § 4.124a, DC 8520.  The Veteran has also received a total disability rating based on individual unemployability (TDIU) since April 13, 2010. 

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the medical evidence, including VA examination reports and private treatment records, does not show that the Veteran has been prescribed a sufficient amount of bed rest during the course of his appeal to warrant a rating in excess of 40 percent.

In his claim, the Veteran stated that he was experiencing back pain and sciatica that had caused him to miss work on several occasions.  Several weeks later he added that he was having difficulty sleeping because movement caused pain to radiate through his hips.  He asserted that he had taken off work for 11 days in 2007 on account of back problems.  He asserted that there was no reason to go to the doctor on these occasions, because he knew from experience that bed rest was the only treatment.  

In October 2007, the Veteran underwent a VA examination of his back at which time he again reported missing 11-12 days of work in the previous year on account of his back disability, and he reported having been told that he was using too much sick leave.  As noted, bed rest alone is insufficient to warrant a higher rating as the regulations require it to be prescribed bed rest.  However, even if it was accepted that the Veteran was on bed rest for 12 days in 2007, this would fall well short of the 6 weeks of bed rest that is required for a 60 percent rating.  Likewise, at the Veteran's VA examination in October 2011, the Veteran was found to have intervertebral disc syndrome with incapacitating episodes in the previous 12 months, which the examiner estimated as requiring bed rest for between 1-2 weeks.  Again this falls well short of what is required for a higher 60 percent rating.
 
While the Veteran's back condition indisputably causes some impairment, the criteria for a rating in excess of 40 percent based on incapacitating episodes of intervertebral disc syndrome have simply not been met.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Specifically, when there is ankylosis with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is available when there is unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent rating is assigned when there examiner is unfavorable ankylosis of the entire spine.

It is noted that the Veteran has been assigned the maximum 40 percent schedular rating assignable for limitation of thoracolumbar spine motion.  As the maximum rating based upon motion loss has been assigned, further consideration of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

While the orthopedic rating is at the maximum schedular rating based on range of motion, a higher schedular rating is available if ankylosis is shown.  Specifically the ankylosis must be unfavorable in nature.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine Note (5).

In his substantive appeal in August 2010, the Veteran wrote that his back disability should be rated at 50 percent, based on the fact that his latest MRI had shown stenosis at four separate levels as well as degenerative joint disease and disk bulging in multiple areas.  He noted that VA had asserted that the criteria for degenerative joint disease and stenosis were the same, but he felt that such undermined the extent of his stenosis and how much disability it was causing him.  

At this juncture, the Board also would like to provide a few words of clarification about how VA rates disabilities of the back, to ensure complete understanding.  The VA schedular rating for evaluating disabilities of the back focuses not on the actual diagnoses that are rendered, such as degenerative disc disease or stenosis, but rather on the quantifiable limitation and impairment that is caused by the disability.  The VA regulations focus on both orthopedic and neurologic impairment, with the orthopedic focus largely being on the range of motion in the back and how it is impacted by factors such as pain, weakness, stiffness, fatigability, and lack of endurance.  Other factors such as flare-ups and muscle spasms are also for consideration.  The rating schedule also focuses on whether a medical professional has prescribed bed rest as a form of treatment.  As such, in assigning a rating for the Veteran's back, the Board is considering all of the symptoms and impairment that is caused by both the stenosis and by the degenerative disc disease.

Here, the evidence does not show that the Veteran has been assessed as having unfavorable ankylosis at any time during the course of his appeal. 

The Veteran did assert that he had unfavorable ankylosis in his substantive appeal, but the determination of whether ankylosis is present and if it is unfavorable, are medically complex determinations that the Veteran lacks the training or qualification to make.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Nevertheless, this question was addressed at a VA examination in June 2010 when the examiner allowed that there was thoracolumbar ankylosis in a neutral position.  However, the examiner stopped short of suggesting that unfavorable ankylosis was present, and subsequent VA examination and private treatment have similarly failed to find that the Veteran has had unfavorable ankylosis in his thoracolumbar spine at any time during the course of his appeal.

As such, the evidence does not support an orthopedic schedular rating in excess of 40 percent. 

The regulations governing the evaluation of back claims also provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In this case, the Veteran was assigned two separate 10 percent ratings for neurologic impairment in each lower extremity under 38 C.F.R. § 4.124a, DC 8520, effective October 24, 2011, the date of a VA examination which diagnosed neurologic impairment.

Under DC 8520, 10, 20, and 40 percent ratings are assigned for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned if the incomplete paralysis is severe, with marked muscular atrophy.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
Here, the Veteran has complained about radiating pain for a number of years.  As noted, the RO eventually assigned separate 10 percent ratings for bilateral lower extremity radiculopathy following a VA examination in October 2011 at which radiculopathy was diagnosed.  The RO declined to assign a neurologic rating earlier than the October 2011 VA examination, because an earlier VA examination had specifically found that the Veteran did not have any nerve dysfunction at that time.  However, as will be discussed, the Veteran has consistently complained about radiating pain throughout the course of his appeal, and radiculopathy was consistently noted in the private treatment records.  While the Veteran's radiculopathy appears to have periodically resolved, it has consistently reemerged to the extent that the Board believes that it should be considered to have been present throughout the course of the appeal, such that a staged rating would not be appropriate.  For this reason, the Board will extend the effective date for the separate 10 percent ratings for radiculopathy to the date the Veteran's claim was received.

As noted, the evidence of record shows that the Veteran has experienced radiating pain for a number of years.  For example, from August 2007 to April 2008, the Veteran was seen by a chiropractor for complaints of pain radiating into the leg and hip.

In October 2007, Dr. Aguila wrote that he had treated the Veteran many years, and noted that his back problems had grown steadily worse over time.  He indicated that the Veteran had presented recently with pronounced back and hip pain with radicular pain going into his hips and legs.  He had also complained of increasing leg weakness and numbness suggesting that sometimes he does not even feel that his legs are there.

At a VA examination in October 2007, the Veteran reported experiencing increasing pain with radiation to his bilateral hips and feet.  A neurological examination revealed reflexes 1 to 2+ and symmetrical in the upper and lower extremities; vibratory sensation was intact in the upper and lower extremities; monofilament testing showed decreased sensation in the right lower extremity in the L5 dermatome, but other lower extremities and upper extremities were within normal limits; straight leg raising revealed that the Veteran had pain at 10 degrees on straight leg raises of the right and left lower extremities.

In February 2008, a physical examination of the Veteran's back found tenderness over the lower lumbar spine that radiated into the back of the right thigh and leg.  The medical professional did not however find any motor or sensory deficit, deep tendon reflexes were +2 in both knees and ankles.  Straight leg raises were limited to 40 degrees on both sides.

In July 2008, the Veteran reported pain radiating from his back into his legs since 1991.  A lower extremity neurological examination showed intact sensation, 4/5 motor strength, symmetrical deep tendon reflexes.  In September 2008, Dr. Banit noted that the Veteran had disc disease and radiculopathy.  In October 2008, Dr. Aguila wrote that the Veteran's sciatica evolved from his back disability.  In December 2008, it was noted that the Veteran's preoperative diagnoses were degenerative lumbar disc and lumbar radiculopathy.  In May 2009, Dr. Banit noted that the Veteran reported his overall condition being worse with moderate to severe constant back pain plus leg pain going into bilateral legs posterior legs and posterior buttocks.  In May 2009, Dr. Banit noted that the Veteran had a lot of spasms in his hamstrings and calf, and that once he stood up, he experienced intermittent tightness that radiated down into his upper calf.  In June 2009, Dr. Banit wrote that on examination, neurosensory and positive pulses were intact to bilateral lower extremities and clonus was negative bilaterally.  In July 2009, Dr. Banit wrote that while the Veteran had severe disc disease, he did not see any gross neurologic findings.  He recommended a course of facet blocks.  In an August 2009 statement, Dr. Banit noted that the Veteran's radicular issues into his legs had resolved, and he mostly had pain in his upper leg, back and thighs; although in September 2009, the Veteran reported continued sensation to his lower legs.

In December 2009, the Veteran stated that his symptoms had improved.  He rated his pain as moderate, but constant, and he stated that the epidural was significantly beneficial.  The Veteran continued to experience pain into both legs.  Sensation and motor strength were intact in the lower extremities and deep tendon reflexes were symmetrical in the lower extremities.  Babinski reflex testing was down-going. Straight leg raises were positive bilaterally at 35 degrees.  Femoral stretch testing was negative.  The Veteran continued to be assessed with radiculopathy.  

In June 2010, Dr. Aguila wrote that due to the weakness and numbness in the Veteran's legs he had experienced several falls as his legs were subject to buckle without warning.

In June 2010, the Veteran wrote that he had experienced sciatica for years.  He also noted that he had an aversion to things that shocked him, so he did not want an EMG.

In June 2010, the Veteran underwent a VA examination.  There were no bowel or bladder problems, but the Veteran described a dull, radiating pain.  Sensory testing was normal to vibration, pinprick, position sense and light touch bilaterally.  Motor testing was normal.  The examiner noted that the Veteran initially had some giveaway weakness which corrected with encouragement and retest.  Muscle tone was normal, but there was some atrophy of the left calf.  Reflex testing was normal.  It was noted that the Veteran did not want to undergo an EMG, feeling that it was unnecessary, and suggesting that it should be obvious that he had sciatica because he had stenosis.  The examiner stated that the lower extremity examination was normal.  She acknowledged that the Veteran claimed right leg radicular symptoms, but found no actual nerve dysfunction.  The examiner added that there was no clinical evidence of radiculopathy and the recent MRI did not show any nerve root impingement or neuroforaminal narrowing.  Additionally the neurological examination found intact reflexes, sensation, and strength on examination.  The examiner opined that a definitive diagnosis would normally be done with EMG/NCV studies which the Veteran refused, but based upon diagnostic studies and physical examination, the examiner expected that the studies would be negative for radiculopathy. 

In October 2011, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with degenerative disc disease and lumbar radiculopathy.  Neurologic testing showed muscle testing 4/5 at the hip and knee, and 5/5 at the ankles.  Reflex testing was 1+ at the knees and left ankle and 2+ at the right ankle.  Sensory testing was normal.  Straight leg raises were positive and the examiner found that the Veteran did have radiculopathy.  The examiner found that the Veteran had both severe constant pain and intermittent, dull pain.  However, there was no paresthesias, dysesthesias or numbness in either leg. 

As noted, the Board has concluded that the evidence supports a finding that the Veteran has experienced radiculopathy in both lower extremities throughout the course of his appeal, and therefore an earlier effective date is warranted.  The issue then becomes evaluating the appropriateness of the 10 percent ratings that were assigned.  For the reasons discussed below, the Board believes that the rating for mild incomplete paralysis of the sciatic nerve is appropriate for both lower extremities.

While the private treatment records consistently note the presence of radiculopathy, the records provide little assessment of the severity of the neurologic impairment.  The primary evidence addressing the neurologic impairment comes from the three VA examinations in October 2007, June 2010, and October 2011 as well as a physical examination in February 2008.  However, even then sensory, reflex, and motor testing was frequently normal.  There was only limited decreased reflex testing in 2007,  and slightly diminished reflex testing in October 2011.  Sensory testing in 2008 was normal, and there was a normal lower extremity examination in 2010.

In 2010, the VA examiner even stated that no actual nerve dysfunction was found on physical examination.  The Board acknowledges that the examiner in 2011 checked boxes suggesting that the Veteran had both severe constant pain and intermittent, dull pain, and the Board has considered whether this suggested a higher rating was appropriate.  However, when looking at the examination report in its entirety, the Board notes that the actual neurologic findings were consistent with the ratings that are assigned.  For example, muscle testing was 4/5 at the hip and knee, and 5/5 at the ankles; reflex testing was 1+ at the knees and left ankle and 2+ (normal) at the right ankle; and sensory testing was normal.  These findings suggest only mild neurologic impairment.  As such, a rating in excess of 10 percent for neurologic impairment of either lower extremity is denied.   

As described, the Veteran's claim is granted in part and denied in part.  Specifically, a higher schedular rating is denied, but the ratings for neurologic impairment are made effective at an earlier date. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability are adequate in this case.  The Veteran's primary back symptoms include pain, limitation of motion, and neurologic impairment, all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's back disability.  The Veteran has been noted to be limited in his ability to walk, sit or stand for prolonged periods of time, he has also been assigned a wheel chair for his back (although he denied the use of any assistive devices at his most recent VA examination).  However, these are not unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable back impairment he experiences.  It is clear that the Veteran's back disability causes significant impairment, and impairs the Veteran's ability to work.  However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veteran's complaints, there is nothing that is particularly unique, unusual, or exceptional about his back disability.  The impairment from the back disability is significant, but it would be expected to be to merit a 40 percent and two 10 percent ratings.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back disability and a referral for extraschedular consideration is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran is no longer working.  However, he was already assigned a TDIU based largely on the impairment caused by his service connected back disability.  Thus, the Board finds that Rice is inapplicable to his back claim.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2007.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have records from the Social Security Administration.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 
















[Continued on Next Page]

ORDER

A rating in excess of 40 percent for the Veteran's service connected degenerative joint disease of the thoracic and lumbar spine with limitation of motion and stenosis is denied.

A 10 percent rating for radiculopathy of the right lower extremity as of the date the Veteran's claim was received is granted subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

A 10 percent rating for radiculopathy of the left lower extremity as of the date the Veteran's claim was received is granted subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


